 



Exhibit 10.6
     The confidential portions of this exhibit have been filed separately with
the Securities and Exchange Commission pursuant to a confidential treatment
request in accordance with Rule 24b-2 of the Securities and Exchange Act of
1934, as amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
MANUFACTURING AND SUPPLY AGREEMENT
     THIS MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”) is dated as of
August 25, 2004 and is between SOLVAY PHARMACEUTICALS, INC., a Georgia
corporation (“SOLVAY”), and JDS PHARMACEUTICALS, LLC, a New York limited
liability company, (“JDS”).
     The parties wish to set forth the terms and conditions under which SOLVAY
will manufacture for and supply to JDS the Product described herein.
Accordingly, in consideration of the mutual promises and undertakings contained
herein and intending to be legally bound hereby, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     When used in this Agreement, the following terms shall have the meanings
set forth below:
     “Act” shall mean the Federal Food, Drug and Cosmetic Act, as amended, and
the regulations promulgated thereunder from time to time.
     “Additional Purchase Price” shall have the meaning given to that term in
Section 2.4(b) hereof.
     “Affiliate” shall mean any person or legal entity controlling, controlled
by or under common control with the person with respect to whom such status is
at issue and shall include, without limitation, any corporation 50% or more of
the voting power of which (or other comparable ownership interest for an entity
other than a corporation) is owned, directly or indirectly, by a party hereto or
any corporation, person or entity which owns 50% of more of such voting power of
a party hereto.
     “Agreement” shall have the meaning given to that term in the introductory
paragraph hereof.
     “Asset Purchase Agreement” shall mean the Asset Purchase Agreement dated
August ___, 2004, between JDS and SOLVAY providing for the sale and purchase of
the Purchased Assets (as defined therein) by SOLVAY to JDS.
     “cGMP” means the current Good Manufacturing Practice regulations applicable
to the manufacture of the Product hereunder.
     “Claims” shall have the meaning given to that term in Section 5.1 hereof.
     “Confidential Information” shall have the meaning given to that term in
Section 7.1 hereof.

 



--------------------------------------------------------------------------------



 



     “Contract Quarter” shall mean (i) the period from the date of this
Agreement through and including September 30, 2004 and (ii) thereafter, each
period of three (3) successive calendar months during each Contract Year.
     “Contract Year” shall mean (i) the period from the date of this Agreement
through and including December 31, 2004 and (ii) thereafter, January 1 through
December 31 of each succeeding calendar year, unless terminated before such
later date as provided herein.
     “FDA” shall mean the United States Food and Drug Administration and any
successor agency.
     “Force Majeure Event” shall have the meaning given to that term in
Section 9.1 hereof.
     “Form” shall have the meaning given to that term in Section 2.3 hereof.
     “Indemnitee” shall have the meaning given to that term in Section 5.3
hereof.
     “Indemnitor” shall have the meaning given to that term in Section 5.3
hereof.
     “Labeling” shall mean all unit Product labels, package inserts, carton
imprints, tablet debossing and/or imprinting and all other markings on packaging
for, or other similar materials related to, the Product that are defined as
labels or labeling under any applicable law or regulation.
     “Labeling Specifications” shall mean the labeling and packaging
specifications for the Product attached hereto as Exhibit B and made a part
hereof, as such specifications may be amended from time to time by mutual
agreement in writing of the Parties.
     “Law” means any applicable statute, law, ordinance, rule, regulation,
order, judgment, ruling or decree enacted, adopted, issued or promulgated by any
Regulatory Authority.
     “Manufacturing Standards” shall mean all U.S. Laws applicable to the
manufacture of the Product.
     “Net Sales” shall have the meaning given to that term in
Section 2.4(b)(iii) hereof.
     “Nonconformance” shall have the meaning given to that term in
Section 2.7(c) hereof.
     “PPI” shall have the meaning given to that term in Section 2.4(c) hereof.
     “Product” shall mean the pharmaceutical dosage form consisting of Lithium
Carbonate as an active ingredient in the presentations specified in Exhibit A
hereto and incorporated herein by reference, including, without limitation, bulk
form, whether to be ultimately sold by JDS under the LITHOBID® (Lithium
Carbonate, USP, Slow-Release Tablets) trademark or in generic form.
     “Product Specifications” shall mean the specifications for the Product
attached hereto as Exhibit C, incorporated by reference herein, the Product
specifications and methods set forth as of the date hereof in the manufacturing
and control sections of the new drug application heretofore submitted to and
approved by the FDA for the Product (including any Labeling requirements
specified therein) and any amendments to such specifications that may be
mutually agreed upon by the parties in writing.

2



--------------------------------------------------------------------------------



 



     “Regulatory Authority” shall mean any U.S. governmental regulatory
authority involved in granting approvals for the manufacture, marketing, sale,
reimbursement and/or pricing of Product in the U.S., including, without
limitation, the FDA and any judicial or administrative decisions relating
thereto.
     “Regulatory Change” shall have the meaning given to that term in
Section 9.2 hereof.
     “Regulatory Standards” shall mean all laws, rules, regulations and
Regulatory Authority advisory opinions or orders applicable to the
manufacturing, marketing, sale, reimbursement and/or pricing of any Product.
     “Sales Year” shall have the meaning given to that term in Section 2.4(b)
hereof.
     “SOLVAY’s Shipping Point” shall mean either SOLVAY’s facility in Marietta,
Georgia or Baudette, Minnesota, as SOLVAY may designate.
     “Specifications” shall mean the Product Specifications and the Labeling
Specifications.
     “Standard Cost” shall have the meaning given to that term in Section 2.4(c)
hereof.
ARTICLE II
SUPPLY
     2.1 Generally. Subject to the terms and conditions of this Agreement,
SOLVAY shall supply to JDS and JDS shall purchase from SOLVAY the Product in
such quantities as JDS may order hereunder from time to time for its worldwide
requirements. Except for such quantities of the Product as JDS may order in bulk
in accordance with the terms hereof, SOLVAY shall supply the Product in
finished, packaged form and tested in accordance with the Specifications and
Manufacturing Standards. SOLVAY will not implement any change in materials,
components, processes or test methods without consulting with and receiving the
prior written approval of JDS. SOLVAY will utilize its change control processes
in this regard. In addition, a Quality Agreement will be developed for quality
governance substantially in the form attached hereto as Exhibit D.
     2.2 Forecasts
          (a) Initial Forecast. Within fifteen (15) business days of the signing
of this Agreement, JDS shall submit to SOLVAY a written forecast of its
requirements for the Product for the first Contract Year, the first Contract
Quarter of which shall constitute a firm commitment of JDS.
          (b) Subsequent Forecasts. JDS shall submit to SOLVAY by the first day
of each successive Contract Quarter a 12-month rolling forecast, by Contract
Quarter, of its requirements for the Product, the first quarter of which shall
constitute a firm commitment of JDS.
     2.3 Purchase Orders. Within thirty (30) days of the signing of this
Agreement, JDS shall place its initial purchase order for the first quarter
which is the firm commitment period described in Section 2.2(a). JDS shall place
orders for Product only in whole number multiples of specified-size lots. JDS
shall place each subsequent order for Product by delivering to SOLVAY a written
purchase order specifying the quantity and delivery date (which delivery date
shall not be less than ninety (90) days after the date such purchase order is
delivered to SOLVAY unless otherwise agreed). Unless the parties otherwise
agree, quantities specified in purchase orders for each Product for the second
and subsequent

3



--------------------------------------------------------------------------------



 



Contract Quarters may not be less than 80% nor more than 120% of those set forth
for such quarter in the most recent forecast submitted to SOLVAY hereunder;
provided, however, that SOLVAY will use commercially reasonable efforts to fill
any orders for quantities in excess of such maximum amount. SOLVAY shall
acknowledge and accept each purchase order received from JDS which complies with
the forecast and order procedures set forth herein, within four (4) business
days after receipt. All contrary, inconsistent or additional provisions, terms
and conditions of any purchase order, sales or order acknowledgment, invoice or
other standard business form (a “Form”) of either party shall be superseded by
this Agreement and shall be disregarded and have no force or effect. If a Form
purports to be conditioned in any manner on agreement to and/or acceptance of
any provisions, terms or conditions other than those set forth herein, then such
condition is hereby deemed waived.
     2.4 Pricing and Payment.
          (a) General Price. The purchase price of Product supplied to JDS
hereunder shall be equal to (i) *** plus (ii) any applicable sales or use taxes,
duties and other similar taxes, unless JDS provides SOLVAY with a valid resale
certificate or other proof of exemption.
          (b) Additional Purchase Price. During any period that SOLVAY continues
to supply JDS’s requirements of Product from a SOLVAY facility pursuant to the
terms hereof, JDS agrees to pay SOLVAY, as additional purchase price (the
“Additional Purchase Price”), an amount equal to ***, payable in accordance
with, and subject to the following terms and conditions:
               (i) Additional Purchase Price shall only be payable in respect of
a Sales Year if, during such Sales Year, ***.
               (ii) Additional Purchase Price due shall be payable within
60 days of the end of the Sales Year to which such payment relates. Each payment
of Additional Purchase Price will be accompanied by a statement which sets forth
the calculation of Additional Purchase Price with reasonable specificity. JDS
shall maintain accurate books and records reflecting Net Sales, which books and
records shall be available for inspection and audit by SOLVAY no more than once
per Sales Year solely to the extent necessary, and for purposes of, verifying
the amount of Additional Purchase Price payable hereunder. The cost of any such
inspection and audit shall be for the account of SOLVAY; provided that if any
such audit reveals an underpayment of Additional Purchase Price for any Sales
Year of 5% of more, JDS shall be responsible for the reasonable costs of such
audit together with correcting the payment shortfall.
               (iii) For purposes of this Section, “Net Sales” shall mean the
amount invoiced by JDS, its Affiliates or licensees for Product in the Territory
to third parties, less deductions for returns (including withdrawals and
recalls), allowance for doubtful accounts, rebates (price reductions, including
Medicaid and similar types of discounts or rebates, e.g., chargebacks and
administrative fees charged by third parties directly related to Product sales),
volume and cash discounts earned, and sales, use, excise and other taxes
incurred directly in connection with the sales of Product. Sales and deductions
from sales shall be recognized and accrued in accordance with generally accepted
accounting principles. Net Sales shall be determined on the basis of the Product
alone and shall not reflect discounts or price concessions attributable to the
purchase of any other JDS product.
          (c) Price Changes. ***
          (d) Other Increases and/or Payments: ***

4



--------------------------------------------------------------------------------



 



          (e) Invoicing and Payment. SOLVAY shall invoice JDS for each shipment
of the Product simultaneously with SOLVAY’s actual shipment of Product and
delivery to JDS of a certificate of analysis relating to such shipment. Payment
shall be due within thirty (30) days from invoice date. Past due balances shall
be subject to a service charge of 12% per annum, but in no event shall such
charge exceed the maximum rate permitted by law. All payments shall be made in
U.S. dollars.
          (f) Books and Records. SOLVAY shall maintain accurate books and
records of Standard Cost and other costs for which JDS is responsible pursuant
to Section 2.4 which shall be made available for inspection and audit by JDS at
least once per year solely for the purpose of verifying price increases pursuant
to this Section 2.4 and other costs for which JDS is responsible. JDS shall be
responsible for the costs of any such inspection and audit, provided that if it
is determined that JDS has paid costs which exceed the costs as to which JDS is
responsible pursuant to Section 2.4 by more than 5%, SOLVAY shall be responsible
for the reasonable costs of such audit, as well as for refunding the amount of
the JDS overpayment.
     2.5 Delivery.
          (a) Generally. All Product sold to JDS hereunder shall be delivered to
JDS FOB SOLVAY’s Shipping Point. All risk of loss shall pass to JDS when SOLVAY
so delivers Product to carrier for JDS. JDS shall designate a carrier and mode
of shipment on each purchase order submitted to SOLVAY; provided, however, that
should JDS fail to designate a carrier on its purchase order, SOLVAY may select
a common carrier for the account and risk of JDS.
          (b) Deviation from Agreed Delivery Time. SOLVAY shall use commercially
reasonable efforts to fill each purchase order submitted hereunder by the
specified shipment date. Originally agreed times for delivery to JDS’s carrier
are not to be deemed of the essence of an accepted order, and reasonable
deviations from originally agreed times will be accepted by JDS. Deviations of
more than *** shall be deemed unreasonable, unless JDS has on hand an inventory
of Product sufficient to meet JDS’s requirements (based on its forecasts
delivered to SOLVAY under Section 2.2) for ***, in which case deviations of more
than *** will be deemed unreasonable.
          (c) Delay in Delivery. JDS recognizes the inherent difficulty in
producing the Product and also recognizes that delays in shipment, while
non-routine, may occur from time to time. SOLVAY shall notify JDS promptly of
any circumstance that may cause a delay in making Product available for shipment
FOB SOLVAY’s Shipping Point, stating the estimated period of delay and the
reasons therefore. SOLVAY shall use commercially reasonable efforts to avoid or
minimize the delay, including, when necessary or at JDS’s request, the
expenditure of premium time and shipping via air or other expedited routing. Any
additional cost caused by such requirements shall be borne by the party causing
the delay to the extent of any culpability. If no culpability can be assigned to
either party, such additional costs for premium time and air shipment requested
by JDS shall be borne solely by JDS. Nothing herein may be construed to
prejudice any of the express rights or remedies provided to either party in this
Agreement. In addition to any such rights JDS may have hereunder, JDS shall have
the right to cancel any order which is not made available for shipment FOB
SOLVAY’s Shipping Point for more than *** after its agreed shipment date for
causes other than Force Majeure Events or Regulatory Changes so long as such
delay has arisen through no fault or negligence of JDS. Notwithstanding the
foregoing, SOLVAY shall not be liable in any way (including, without limitation,
for the additional costs caused by the requirements set forth above in this
section) for any delay excused hereunder or under Article IX hereof.

5



--------------------------------------------------------------------------------



 



          (d) Priority of Supply. If for any reason (including without
limitation, a back order situation, a Force Majeure Event or a Regulatory
Change) SOLVAY is unable to supply JDS’s demand for Product and the demands of
SOLVAY’s other customers (including SOLVAY’s affiliates), SOLVAY shall give
JDS’s demand at least equal priority to those of SOLVAY’s other customers.
     2.6 Labeling and Packaging.
          (a) Generally. JDS shall provide to SOLVAY and shall bear the sole
responsibility for ensuring the accuracy of the information contained in all
Labeling Specifications and for compliance thereof with all Regulatory
Standards. SOLVAY shall be responsible for procuring all Labeling, which shall
be created in accordance with the Labeling Specifications. With respect to all
Product to be supplied in finished, packaged form, SOLVAY shall procure
sufficient Labeling to cover quantities of the Product as to which JDS’s
forecasts under Section 2.2 hereof constitute a firm commitment. Acquisition of
additional inventory of Labeling components beyond the three (3) month
commitment shall be made only with advance consultation of JDS.
          (b) Changes. Should JDS desire or be required to change any component
of Labeling or to introduce a new packaging component to which Labeling will be
affixed, JDS shall so inform SOLVAY and shall be responsible for updating the
artwork or text, as applicable, and providing it to SOLVAY in camera-ready or
electronic form and in compliance with the Labeling Specifications. SOLVAY shall
make all necessary arrangements for such Labeling to be printed and shall
provide to JDS printer’s proofs of all Labeling for JDS’s review. Within fifteen
(15) business days of its receipt of such proofs, JDS shall either provide to
SOLVAY any necessary corrections thereto or notify SOLVAY of its approval of
such proofs. Upon JDS’s acceptance thereof, SOLVAY shall return all artwork
provided by JDS. SOLVAY shall be entitled to directly charge JDS, amounts to
take account of only those costs incurred in making changes to Labeling and/or
packaging as provided for in this Section 2.6(b). Allowable transition cost
charges include, without limitation, the costs of acquiring new Labeling in a
timely manner to meet JDS’s pending purchase orders and forecast demand and the
acquisition and disposal costs associated with obsolete inventory of Labeling,
films, plates and packaging. SOLVAY will charge JDS direct, out-of-pocket
expenses in a one-time charge after completion of the Labeling transition.
     2.7 Stability Testing; Inspection of Product.
          (a) Stability Testing. SOLVAY shall provide stability testing for
Product manufactured hereunder, and shall provide all stability results to JDS
in a timely fashion. SOLVAY and JDS shall agree to a work outline to accomplish
an acceptable stability program. SOLVAY shall retain a suitable quantity of
retained samples. Any costs associated with the agreed upon stability testing
program for the Product beyond those which SOLVAY customarily and routinely
incurs in connection with stability testing shall be charged to and shall be the
sole responsibility of JDS (through an adjustment to the Standard Cost). SOLVAY
will notify JDS of stability failures within 48 hours of SOLVAY’s becoming aware
of any such failure.
          (b) Certificate of Analysis. SOLVAY will provide JDS with a
certificate of analysis for all batches of Product shipped to JDS which shall
include, without limitation, the expiry date. Such certificate of analysis shall
be delivered to JDS at the time of shipment of the Product. Delivery of any
Product by SOLVAY to JDS shall constitute a certification by SOLVAY that at the
time of delivery the Product conforms to the certificate of analysis provided
therewith and the Product Specifications and was manufactured in accordance the
Manufacturing Standards. JDS shall store all Product in conditions as specified
in the Product Specifications. All Product delivered to JDS shall have a
remaining expiry

6



--------------------------------------------------------------------------------



 



period of no more than four months less than the total initial labeled expiry
period. To avoid confusion, and as an example: for Product that has an initial
labeled expiry period of 18 months, the Product delivered must have at least
14 months remaining expiry period upon receipt by JDS.
          (c) Nonconformance. Within thirty (30) days after its receipt of each
shipment of Product at the destination specified in the shipping instructions,
JDS shall inspect such shipment for material nonconformance with the applicable
purchase order, the applicable Specifications or the representations and
warranties of SOLVAY set forth herein (“Nonconformance”). If, upon such
inspection, JDS discovers any Nonconformance, JDS may reject the nonconforming
portion of such shipment by giving prompt written notice to SOLVAY. Such notice
shall include a copy of JDS’s test results and specify the precise
Nonconformance upon which such rejection is based. Absent such notification, JDS
shall be deemed to have accepted the shipment, except as to latent defects that
could not have been detected in such 30-day period. In no event shall SOLVAY be
liable for any Nonconformance arising out of the shipment, storage, use or
handling of the Product following its delivery FOB SOLVAY’s Shipping Point.
          (d) Procedure. Upon notifying SOLVAY of any Nonconformance, JDS shall
afford SOLVAY a reasonable opportunity to inspect the shipment in question and
make any appropriate adjustment or replacement. The parties shall submit any
dispute regarding the proper rejection of a shipment to a mutually selected
independent laboratory, the determination of which shall be binding on the
parties and the costs of which shall be borne by the party against whom such
determination is rendered. If such laboratory confirms a Nonconformance in the
shipment in question (or any part of it) at the time of delivery to the carrier,
or if the parties agree that there is a shortage or a Nonconformance, then
SOLVAY shall use commercially reasonable efforts to make up the shortage or
replace any nonconforming Product, as the case may be, with such new Product to
be shipped at SOLVAY’s expense to the same destination as the original shipment.
If SOLVAY is unable to make up the shortage or replace any nonconforming
Product, it shall promptly refund any money paid by JDS with respect to such
undelivered or nonconforming Product and reimburse JDS for the costs of shipping
such Product. SOLVAY may, at its sole option, either direct JDS to return
nonconforming Product to SOLVAY, have it destroyed by JDS, or destroy them (and
certify such destruction to SOLVAY), all at SOLVAY’s expense. SOLVAY’s supply of
substitute Product which conform to the applicable Specifications or, as the
case may be, payment of the refund and reimbursement provided for herein, shall
satisfy and discharge all claims or potential claims which JDS may have against
SOLVAY with respect to undelivered or nonconforming Product in that shipment,
provided replacement Product is available to JDS within thirty (30) days of the
identified shortage.
     2.8 Inspection of Facility. JDS or its designees may, at its sole expense,
inspect the facilities being used by SOLVAY to manufacture, package, store or
ship the Product to assure compliance with Manufacturing Standards. Each such
inspection shall be conducted upon reasonable advance notice, at mutually agreed
times during regular business hours and in a manner which minimizes disruption
of SOLVAY’s business operations. JDS may conduct such inspections no more than
twice each Contract Year unless it has a good faith reason to believe such
facility is not materially in compliance with Manufacturing Standards.
     2.9 Recalls. If any Regulatory Authority with applicable jurisdiction shall
order, or it shall otherwise become necessary to perform, any corrective action
or market action with respect to any Product (including, without limitation, any
recall, field correction, market withdrawal, stock recovery, customer notice or
restriction), JDS shall have the exclusive responsibility to appropriately
manage such action. If such corrective action or market action is necessitated
by the breach by one of the parties of any of its warranties, representations,
obligations, covenants or agreements contained herein, then such party

7



--------------------------------------------------------------------------------



 



shall be liable, and shall reimburse the other party, for all reasonable costs
incurred by the non-breaching party in connection with such action (including,
without limitation, reasonable attorney’s fees and expenses). If each of the
parties is partly responsible for such corrective action or market action, then
each party shall be responsible for its proportionate share of such costs. If
neither party is responsible for such corrective action or market action, then
JDS shall be responsible for such costs. JDS shall also be exclusively
responsible for handling all customer complaints, inquiries and the like, and
SOLVAY shall appropriately cooperate with JDS, including the completion of an
investigation and the preparation and submission of a complaint report to JDS or
its designees.
     2.10 Process Improvements and Development Activities. JDS recognizes that
SOLVAY has been conducting activities to support process changes and
improvements in the manufacturing and analysis of the Product. ***
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of SOLVAY. SOLVAY represents and
warrants to JDS as follows:
          (a) Conformance of Product. Subject to JDS’s obligations with respect
to supplies of the Labeling Specifications under Section 2.6 hereof, each
certification by SOLVAY pursuant to Section 2.7(b) shall be deemed a
representation and warranty hereunder, any breach of which representation and
warranty being subject to the provisions of Section 5.1, Section 2.7(c) and
Section 2.7(d) and the limitations contained in Section 3.3.
          (b) Adulteration; Misbranding. Subject to JDS’s obligations with
respect to supplies of the Labeling Specifications under Section 2.6 hereof, no
Product supplied by SOLVAY to JDS under this Agreement shall, at the time of
delivery to the carrier FOB SOLVAY’s Shipping Point, be adulterated or
misbranded within the meaning of the Act or be an article which may not be
introduced into interstate commerce under the provisions of Section 505 of the
Act.
          (c) Organization; Standing. SOLVAY is a corporation duly organized,
validly existing and in good standing under the laws of the State of Georgia and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.
          (d) Authorization; Binding Effect. The execution and delivery by
SOLVAY of this Agreement, the performance by SOLVAY of its obligations hereunder
and the consummation by SOLVAY of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of SOLVAY. This
Agreement has been duly executed and delivered by a duly authorized officer of
SOLVAY and constitutes the valid and legally binding obligation of SOLVAY
enforceable against SOLVAY in accordance with its terms.
          (e) No Conflict; Consents. The execution and delivery of this
Agreement by SOLVAY will not violate or result in the breach of, constitute a
default under, or accelerate the performance required by, any term of any
covenant, agreement or understanding to which SOLVAY or any Affiliate is a
party, or any Law to which SOLVAY or any Affiliate is subject and (b) no
consents or agreements of any third party (including governmental bodies) is
necessary for the performance by SOLVAY of its obligations under this Agreement.

8



--------------------------------------------------------------------------------



 



     3.2 Representations and Warranties of JDS. JDS represents and warrants to
SOLVAY as follows:
          (a) Organization; Standing. JDS is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New York and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.
          (b) Authorization; Binding Effect. The execution and delivery by JDS
of this Agreement, the performance by JDS of its obligations hereunder and the
consummation by JDS of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of JDS. This Agreement has been
duly executed and delivered by a duly authorized officer of JDS and constitutes
the valid and legally binding obligation of JDS enforceable against JDS in
accordance with its terms.
          (c) No Conflict; Consents. The execution and delivery of this
Agreement by JDS will not violate or result in the breach of, constitute a
default under, or accelerate the performance required by, any term of any
covenant, agreement or understanding to which JDS or any Affiliate is a party,
or any Law to which JDS or any Affiliate is subject and (b) no consents or
agreements of any third party (including governmental bodies) is necessary for
the performance by JDS of its obligations under this Agreement.
     3.3 Limitations. (a) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE PARTIES AGREE THAT SOLVAY MAKES NO REPRESENTATIONS OR WARRANTIES
OF ANY KIND, EXPRESS, IMPLIED OR OTHERWISE, AND SPECIFICALLY DISCLAIMS AND SHALL
NOT BE LIABLE TO JDS OR OTHERS IN RESPECT OF:
          (i) ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO THE PRODUCT, WHETHER USED ALONE OR IN
COMBINATION WITH OTHER SUBSTANCES OR MATERIALS;
          (ii) ANY LIABILITY FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(OTHER THAN TO THE EXTENT REASONABLY FORESEEABLE IN LIGHT OF THE OBJECTIVES OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ASSET PURCHASE
AGREEMENT, BUT SUBJECT TO THE FURTHER LIMITATIONS IN SECTION 3.3(C) BELOW),
WHETHER ARISING OUT OF A BREACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN OR OTHERWISE AND WHETHER IN CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE; AND
          (iii) ANY LIABILITY TO THE EXTENT ARISING AS A RESULT OF PRODUCT:
(I) HAVING BEEN TAMPERED WITH OTHER THAN BY SOLVAY OR ITS AGENTS, (II) HAVING
BEEN SUBJECT TO MISUSE, NEGLIGENCE OR ACCIDENT OTHER THAN BY SOLVAY OR ITS
AGENTS, (III) HAVING BEEN STORED, HANDLED OR USED OTHER THAN BY SOLVAY OR ITS
AGENTS IN A MANNER CONTRARY TO REGULATORY STANDARDS OR THE INSTRUCTIONS
CONTAINED ON LABELING, OR (IV) HAVING EXCEEDED ITS STATED EXPIRATION.
          (b) IN NO EVENT SHALL SOLVAY’S LIABLITY FOR REASONABLY FORSEEABLE
CONSEQUENTIAL DAMAGES EXCEED THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE AND ANY
SUCH LIABILITY SHALL BE SATISFIED SOLELY BY OFFSET

9



--------------------------------------------------------------------------------



 



AGAINST THE PAYMENTS OF INTEREST AND PRINCIPAL UNDER THE NOTE (UNLESS THE NOTE
HAS BEEN PREPAID BY JDS, IN WHICH CASE SOLVAY’S LIABLITY FOR REASONABLY
FORSEEABLE CONSEQUENTIAL DAMAGES SHALL NOT EXCEED AN AMOUNT EQUAL TO THE
PRINCIPAL AND INTEREST THAT WOULD HAVE BEEN OUTSTANDING (ASSUMING TIMELY
AMORTIZATION OF THE NOTE) AT THE TIME OF THE RELEVANT CLAIM HAD THE NOTE NOT
BEEN PREPAID).
          (c) THE MAXIMUM AGGREGATE LIABILITY OF SOLVAY UNDER THIS AGREEMENT,
WHEN AGGREGATED WITH ANY LIABILITY UNDER THE ASSET PURCHASE AGREEMENT, SHALL NOT
IN ANY EVENT EXCEED *** (BUT THIS LIMITATION SHALL NOT AFFECT JDS’S RIGHT TO
BRING ANY CLAIM UNDER THE ASSET PURCHASE AGREEMENT WHICH IS NOT SUBJECT TO A
MAXIMUM THEREUNDER).
          (d) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NONE OF THE
LIMITATIONS ON LIABILITY SET FORTH IN THIS SECTION SHALL APPLY TO ACTS OR
OMISSIONS OF SOLVAY TAKEN OR OMITTED TO BE TAKEN WITH INTENT TO BREACH THE
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS OF SOLVAY UNDER THIS AGREEMENT.
ARTICLE IV
TERM AND TERMINATION
     4.1 Term. The term of this Agreement shall commence on the date hereof and
shall continue for a period of five years, unless terminated earlier pursuant to
Section 4.2 or Section 4.3 hereof. This Agreement may be renewed for such
additional period and upon such other terms as the parties may mutually agree.
     4.2 Termination Without Cause; SOLVAY Reserved Right.
          (a) By Mutual Agreement. The parties may terminate this Agreement any
time by mutual written agreement.
          (b) By SOLVAY. SOLVAY may terminate this Agreement at any time upon
not less than eighteen (18) months notice to JDS; provided, however, that no
such notice may be furnished prior to the second anniversary of the date hereof
and further provided that no such termination shall be effective prior to
July 1, 2009, unless JDS has secured or caused an alternative manufacturer to
secure all regulatory approvals necessary to manufacture the Product at an
alternative manufacturing site and shall have had a reasonable period to assure
a smooth transition of supply arrangements.
          (c) By JDS. JDS may terminate this Agreement at any time upon not less
than twelve (12) months notice to SOLVAY.
          (d) Alternative Facility. Within fifteen (15) months of the date of
this Agreement, JDS shall commence and thereafter diligently pursue with
commercially reasonable efforts all activities necessary to secure an
alternative manufacturer for the Product and shall keep SOLVAY advised of its
progress. Toward this end, SOLVAY agrees to provide reasonable assistance and/or
consultation to JDS to support its development and qualification activities.
These services will be defined by written agreement prior to the initiation of
any activities. JDS agrees to reimburse SOLVAY for all pertinent time,
materials, reasonable travel and related expenses associated with this
assistance and/or consultation.

10



--------------------------------------------------------------------------------



 



          (e) SOLVAY Reserved Right. SOLVAY reserves the right, at its
discretion and at its sole cost and expense but in consultation with JDS, to
commence and diligently pursue all activities necessary to secure an alternative
manufacturer for the Product, prior to the termination period in Section 4.2(b),
should SOLVAY (i) elect to cease manufacturing operations in its Baudette,
Minnesota Main Street facility, (ii) have business requirements that necessitate
the cessation of the manufacture of Product, or (iii) if JDS has not been
diligent in the pursuit of an alternative facility as required in
Section 4.2(d). If an alternative manufacturer identified by SOLVAY under this
Section 4.2(e) charges more for the Product than SOLVAY would have charged under
the terms of this Agreement, then SOLVAY shall, during the minimum period of
time it would have been obligated to supply Product hereunder, bear the cost of
such excess, except in the case of Section 4.2(e)(iii), in which case JDS shall
bear any such excess. To be utilized as a source of supply hereunder, any such
alternative manufacturer shall be duly qualified under all applicable
Manufacturing Standards and Regulatory Standards. Subject to JDS’s obligations
pursuant to Section 4.2(d), the use of an alternate supplier by SOLVAY pursuant
to this Section shall not limit, modify or amend the obligations,
representations or warranties of the parties hereto.
     4.3 Termination Upon Material Breach. Subject to the last two sentences of
this Section 4.3, either party may terminate this Agreement upon not less than
sixty (60) days written notice thereof to the other party of the material breach
by the other party of any of its representations, warranties, covenants or
agreements contained in this Agreement (provided, however, that the breaching
party may extend such notice period by up to thirty (30) additional days upon
its written certification that (i) such breach is not reasonably capable of
being cured within such 60-day period and (ii) it has commenced and is
diligently pursuing efforts to cure such breach). Upon the expiration of such
notice period, this Agreement shall terminate without the need for further
action by either party; provided, however, that if the breach upon which such
notice of termination is based shall have been fully cured to the reasonable
satisfaction of the non-breaching party within such notice period, then such
notice of termination shall be deemed rescinded, and this Agreement shall be
deemed reinstated and in full force and effect. Such right of termination shall
be in addition to such other rights and remedies as the terminating party may
have under any Law. The time periods for termination stated above in this
Section 4.3, shall be suspended during the period commencing upon a bona fide
dispute arising between the parties as to whether a material breach has occurred
and ending upon the date such dispute is finally determined. In the event such
final determination provides for the payment of money and such amount is paid in
full by the obligor within ten (10) days of such determination, no termination
right shall arise hereunder with respect to the matter in question.
     4.4 Rights and Duties Upon Termination.
          (a) Supply and Purchase of Product. Unless otherwise mutually agreed
by the parties, SOLVAY shall supply, and JDS shall purchase in accordance with
the provisions hereof, all quantities of Product ordered by JDS hereunder prior
to the date of expiration or termination; provided, however, that SOLVAY shall
not be required to supply volumes of Product which exceed the amounts for which
SOLVAY is responsible under the forecast and firm order procedures herein for
the balance of the Calendar Quarter in which the termination occurs. In
addition, JDS shall remain liable for and shall duly pay all costs incurred
prior to the effective date of expiration or termination which are properly
chargeable to JDS pursuant to the terms of this Agreement. JDS shall have the
right to use and sell any such Product in the ordinary course including Product
which may contain reference to SOLVAY.
          (b) Purchase of Additional Materials. Upon the expiration or
termination of this Agreement, JDS shall, if so requested by SOLVAY, purchase
(i) all materials acquired by SOLVAY hereunder to manufacture the Product, at
SOLVAY’s actual cost thereof, (ii) all work-in-progress of the Product at
SOLVAY’s

11



--------------------------------------------------------------------------------



 



actual cost thereof, and (iii) all inventory of finished Product then in
SOLVAY’s possession at the then-current purchase price hereunder. In addition,
in such case JDS shall pay SOLVAY the actual out of pocket cost for any
non-cancelable commitments made by SOLVAY for materials hereunder.
Notwithstanding anything to the contrary in the preceding two sentences, the
foregoing purchase and payment obligations of JDS shall be limited solely to
materials obtained, Product manufactured and non-cancelable commitments incurred
by SOLVAY for quantities of the Product as to which JDS’s forecasts under
Section 2.2 hereof constitute a firm commitment or for which purchase orders
have been received and which, in the case of Product, comply with the Product
Specifications and all Manufacturing Standards. All materials purchased by JDS
become the property of JDS and SOLVAY will, at the request of JDS, arrange to
ship such materials to locations designated by JDS. The cost of the freight
shall be borne by JDS. The foregoing purchase and payment obligations shall not
apply in the event of a termination by JDS based on a breach by SOLVAY of its
supply obligations.
ARTICLE V
INDEMNIFICATION
     5.1 By SOLVAY. Subject to the limitations described in Section 3.3, SOLVAY
shall defend, indemnify and hold harmless JDS and its Affiliates, successors,
permitted assigns and their respective officers, directors, stockholders,
partners and employees from and against any and all Claims arising out of
(a) any breach of any representation, warranty or covenant of SOLVAY hereunder,
(b) any negligent storage or handling of the Product by SOLVAY prior to delivery
to JDS FOB SOLVAY’s Shipping Point, or (c) any negligent act or omission of
SOLVAY or its employees, agents or other contractors with respect to the
Product. For purposes of this Agreement, “Claims” shall mean any and all
liabilities and expenses whatsoever, including, without limitation, claims,
adversary proceedings (whether before a court, Regulatory Authority or any other
tribunal), damages (other than special, incidental, consequential or punitive
damages except to the extent awarded to a third party), judgments, awards,
penalties, settlements, investigations, costs, and attorneys’ fees and
disbursements.
     5.2 By JDS. JDS shall defend, indemnify and hold harmless SOLVAY and its
Affiliates, successors, permitted assigns and their respective officers,
directors, stockholders, partners and employees from and against any and all
Claims arising out of (a) any breach of any representation, warranty or covenant
of JDS hereunder, (b) any negligent act or omission of JDS or its employees,
agents or other contractors with respect to the Product, (c) the failure of JDS
to comply with any applicable Regulatory Standards with respect to the
importation, marketing, distribution or sale of the Product, (d) any Labeling
for the Product approved by JDS, (e) the infringement of any patent, trademark
or other intellectual property rights by the manufacture, sale or use of the
Product, or (f) all personal injury (including death) and/or property damage
resulting from the manufacture handling, possession, marketing, promotion or use
of the Product following SOLVAY’s delivery of the Product to JDS FOB SOLVAY’s
Shipping Point. Notwithstanding the preceding sentence, JDS shall not be
required to indemnify SOLVAY with respect to any Claim arising from SOLVAY’s
breach of its representations, warranties or covenants hereunder or under the
Asset Purchase Agreement or SOLVAY’s willful misconduct with respect to the
Product.
     5.3 Procedure. Any person or entity intending to claim indemnification
hereunder (an “Indemnitee”) shall notify the party hereunder from whom
indemnification is sought (the “Indemnitor”) in writing within a reasonable time
of any third-party Claim for which indemnification is sought hereunder. The
failure to give timely notice to the Indemnitor shall not release the Indemnitor
from any liability to the Indemnitee to the extent the Indemnitor is not
prejudiced thereby. The Indemnitor shall have the right, by notice to the
Indemnitee within fifteen (15) days after the Indemnitor’s receipt of notice
thereof, to assume the defense of any such third-party Claim with counsel of the
Indemnitor’s choice and at Indemnitor’s sole expense. If the Indemnitor so
assumes such defense, the Indemnitee may participate therein through counsel of
its choice, but at its sole expense. The party not assuming the defense of the
third-party Claim shall render all

12



--------------------------------------------------------------------------------



 



reasonable assistance to the party assuming the defense, and all reasonable
out-of-pocket costs of such assistance shall be for the account of the
Indemnitor. No such third-party Claim shall be settled other than by the party
defending it, and then only with the consent of the other party (which shall not
be unreasonably withheld or delayed). The Indemnitee shall, however, have no
obligation to consent to any settlement which imposes on the Indemnitee any
liability or obligation which cannot be assumed and performed in full by the
Indemnitor, and the Indemnitee shall have no right to withhold its consent to
any settlement which involves only the payment of money by the Indemnitor or its
insurer.
ARTICLE VI
ADVERSE EVENT REPORTS
JDS shall be solely responsible for receiving, recording and responding to all
customer inquiries and complaints and all reports of alleged adverse events
relating to the Product, and for reporting all such matters to appropriate
Regulatory Authorities in accordance with applicable law. SOLVAY shall provide
JDS with any technical information relating to formulation, manufacture or
stability of the Product reasonably necessary to enable JDS to perform all such
activities. Should SOLVAY receive any notice or inquiry regarding adverse
events, it shall immediately transmit them to JDS.
ARTICLE VII
CONFIDENTIALITY
     7.1 Generally. Each party shall hold all Confidential Information disclosed
to it by the other in the strictest confidence and shall protect all such
Confidential Information with the same degree of care that it exercises with
respect to its own proprietary information. Without the prior written consent of
the disclosing entity, the receiving party shall neither use, disclose, divulge
or otherwise disseminate any Confidential Information to any person or entity,
except for the receiving party’s attorney and such other professionals as the
receiving party may retain in order for it to enforce the provisions of this
Agreement. For purposes of this Agreement, “Confidential Information” shall
consist of nonpublic, proprietary materials disclosed by a party in writing and
marked “confidential.”
     7.2 Restriction. Neither party shall use the other’s name or disclose the
existence or terms of this Agreement without the written permission of the other
except for references in Product packaging or labeling required by law or
otherwise contemplated herein or in the Asset Purchase Agreement or the
Transition Services Agreement (as defined in the Asset Purchase Agreement).
     7.3 Exceptions. Notwithstanding Section 7.1 hereof, neither party shall
have any obligations with respect to any Confidential Information which (a) is
or becomes within the public domain through no act of the receiving party in
breach of this Agreement, (b) was lawfully in the possession of the receiving
party without any restriction on use or disclosure prior to its disclosure
hereunder, (c) is lawfully received from another source subsequent to the date
of this Agreement without any restriction on use or disclosure, (d) is deemed in
writing by the disclosing entity no longer to be Confidential Information, or
(e) is required to be disclosed by order of any court of competent jurisdiction
or other governmental authority (provided, however, in such latter case,
however, that the receiving party shall timely inform the disclosing party of
all such legal or governmental proceedings so that the disclosing party may
attempt by appropriate legal means to limit such disclosure, and the receiving
party shall further use its best efforts to limit the disclosure and maintain
confidentiality to the maximum extent possible).

13



--------------------------------------------------------------------------------



 



ARTICLE VIII
COOPERATION WITH GOVERNMENTAL REQUIREMENTS
     The parties shall cooperate with one another as may be reasonably necessary
or appropriate to satisfy all governmental requirements and obtain all needed
permits, approvals and licenses with respect to the manufacture, storage,
packaging and sale of the Product. Such cooperation shall include, without
limitation, communicating with Regulatory Authorities and making available as
promptly as reasonably practicable all information, documents and other
materials which result from the performance by SOLVAY of its obligations
hereunder which JDS is required to submit. The costs and expenses of such
cooperation, if applicable, shall be subject to the parties’ mutual agreement.
JDS shall be responsible for all regulatory reporting of Product. SOLVAY shall
assist JDS by providing necessary support and information and shall prepare the
annual cGMP Product reviews.
ARTICLE IX
FORCE MAJEURE
     9.1 Effects of Force Majeure. Notwithstanding any other provision of this
Agreement to the contrary, neither party shall be held liable or responsible for
failure or delay in fulfilling or performing any of its obligations under this
Agreement to the extent that such failure or delay results from any cause beyond
its reasonable control, including, without limitation, fire, flood, explosion,
war, strike, labor unrest, riot, embargo, inability to obtain necessary raw
materials or supplies, acts or omissions of carriers, or act of God (each, a
“Force Majeure Event”). Subject to Section 9.4, such excuse shall continue as
long as the Force Majeure Event continues, following which such party shall
promptly resume performance hereunder.
     9.2 Effects of Regulatory Changes. Notwithstanding any other provision of
this Agreement to the contrary, neither party shall be held responsible or
liable for failure or delay in fulfilling or performing any of its obligations
under this Agreement to the extent that such failure or delay results from good
faith efforts to comply with the enactment or revision of any law, rule,
regulation or regulatory advisory opinion or order applicable to the
manufacturing, marketing, sale, reimbursement and/or pricing of the Product (a
“Regulatory Change”). Such excuse shall continue as long as performance is
prevented by the affected party’s good faith efforts to comply with such
Regulatory Change, following which such party shall promptly resume performance
hereunder.
     9.3 Notice. The party affected by a Force Majeure Event or a Regulatory
Change shall notify the other party thereof as promptly as practicable after its
occurrence. Such notice shall describe the nature of such Force Majeure Event or
Regulatory Change and the extent and expected duration of the affected party’s
inability fully to perform its obligations hereunder. The affected party shall
use due diligence, where practicable, to minimize the effects of or end any such
event so as to facilitate the resumption of full performance hereunder and shall
notify the other party when it is again fully able to perform such obligations.
     9.4 Limitation. Notwithstanding anything to the contrary herein, in the
event a Regulatory Change or Force Majeure Event continues for more than
18 months, JDS shall have the right to terminate this Agreement upon notice and
upon JDS’s request, SOLVAY shall cooperate to assist in the transfer of
technology to a new manufacturer. JDS shall bear the cost and expense of the
foregoing technology transfer in the case of a Regulatory Change, and the
parties shall bear the cost and expense of a technology transfer in such
proportion as is just and equitable in the case of a Force Majeure Event.

14



--------------------------------------------------------------------------------



 



ARTICLE X
INDEPENDENT CONTRACTORS
     The relationship between SOLVAY and JDS is that of independent contractors,
and nothing herein shall be deemed to constitute the relationship of partners,
joint venturers, nor of principal and agent between SOLVAY and JDS. Neither
party shall have any express or implied right or authority to assume or create
any obligations on behalf of or in the name of the other party or to bind the
other party to any contract, agreement or undertaking with any third party.
ARTICLE XI
FURTHER ACTIONS
     The parties shall execute such additional documents and perform all such
other and further acts as may be necessary to carry out the purposes and intents
of this Agreement.
ARTICLE XII
MISCELLANEOUS
     12.1 Notices. All notices, requests, instructions, consents and other
communications to be given pursuant to this Agreement shall be in writing and
shall be deemed received (a) on the same day if delivered in person, by same-day
courier or by telegraph, telex, facsimile, electronic mail or other electronic
transmission, (b) on the next day if delivered by overnight mail or courier, or
(c) on the date indicated on the return receipt, or if there is no such receipt,
on the third calendar day (excluding Sundays) if delivered by certified or
registered mail, postage prepaid, to the party for whom intended to the
following addresses:
     If to JDS:

                  JDS Pharmaceuticals, LLC
158 Mercer Street
New York, NY 10012
Attn: Chairman

     With a copy to:

                  Dornbush Schaeffer Strongin & Weinstein, LLP
747 Third Avenue
New York, NY 10017
Attn: Herschel S. Weinstein, Esq.
Fax: (212) 753-7673

     If to SOLVAY:

                  Solvay Pharmaceuticals, Inc.
901 Sawyer Road
Marietta, GA 30062
Attention: President & CEO

15



--------------------------------------------------------------------------------



 



     With a copy to:

                  Solvay Pharmaceuticals, Inc.
901 Sawyer Road
Marietta, GA 30062
Attention: Law Department
Fax: (770) 578-5749

     Each party may by written notice given to the other in accordance with this
Agreement change the address to which notices to such party are to be delivered.
     12.2 Entire Agreement. This Agreement and the agreements being executed
contemporaneously herewith contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, whether written or oral, between them with
respect to the subject matter hereof and thereof. Each party has executed this
Agreement without reliance upon any promise, representation or warranty other
than those expressly set forth herein and in such other agreements.
     12.3 Amendment. No amendment of this Agreement shall be effective unless
embodied in a written instrument executed by both of the parties.
     12.4 Waiver of Breach. The failure of either party at any time to enforce
any of the provisions of this Agreement shall not be deemed or construed to be a
waiver of any such provision, nor in any way to affect the validity of this
Agreement or any provisions hereof or the right of any party hereto to
thereafter enforce each and every provision of this Agreement. No waiver of any
breach of any of the provisions of this Agreement shall be effective unless set
forth in a written instrument executed by the party against whom or which
enforcement of such waiver is sought; and no waiver of any such breach shall be
construed or deemed to be a waiver of any other or subsequent breach.
     12.5 Assignability. Either party may assign this agreement upon notice to
the other party. In the event that this Agreement is assigned by JDS to a
competitor of SOLVAY, SOLVAY shall have the right to increase the price charged
for Product hereunder to include a conventional contract manufacturer’s profit.
This Agreement shall be binding upon and inure to the benefit of the parties,
their successors and permitted assigns.
     12.6 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of Delaware, without regard to its
conflicts of laws principles. The parties consent to the personal jurisdiction
and venue of the United States Federal Courts and further consent that any
process, notice of motion or other application to either such court or a judge
thereof may be served by registered or certified mail or by personal service,
provided that a reasonable time for appearance is allowed.
     12.7 Severability. All of the provisions of this Agreement are intended to
be distinct and severable. If any provision of this Agreement is or is declared
to be invalid or unenforceable in any jurisdiction, it shall be ineffective in
such jurisdiction only to the extent of such invalidity or unenforceability.
Such invalidity or unenforceability shall not affect either the balance of such
provision, to the extent it is not invalid or unenforceable, or the remaining
provisions hereof, nor render invalid or unenforceable such provision in any
other jurisdiction.

16



--------------------------------------------------------------------------------



 



     12.8 Publicity. Neither party shall issue any press release or make any
similar public announcement concerning the transactions contemplated in this
Agreement, except as may be required by law (including federal securities law)
or judicial order, without the prior written consent of the other party. Neither
party shall issue any press release or make any similar announcement which
includes the name of the other party or its affiliates or otherwise uses the
name of the other party in any public statement or publicly released document
except as required by law (including federal securities law) or with the prior
written consent of the other party.
     12.9 Survival. The provisions of Section 2.5 (Delivery), Section 2.7
(Inspection of Product), Section 2.9 (Recalls), Section 3 (Representation and
Warranties), Section 4.4 (Rights and Duties Upon Termination), Article V
(Indemnification), Article VI (Adverse Event Reports), Article VII
(Confidentiality), Section 12.6 (Governing Law; Jurisdiction), Section 12.8
(Publicity) and this Section 12.9 (Survival) shall survive the termination or
expiration of this Agreement for any reason.
     12.10 Headings. The headings of sections and subsections have been included
for convenience only and shall not be considered in interpreting this Agreement.
     12.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same Agreement. This Agreement may be
executed and delivered via electronic facsimile transmission with the same force
and effect as if it were executed and delivered by the parties simultaneously in
the presence of one another.
     12.12 Execution. At the time of execution of this Agreement, the parties
shall cause their authorized officers to execute two original copies of this
Agreement, one copy of which shall be maintained by each party at that party’s
offices. Each party represents that the person who executes this Agreement is
authorized and empowered to obligate and bind his party under this Agreement.
     12.13 Facsimile Signatures. Any counterpart of this Agreement may be signed
and transmitted by facsimile with the same force and effect as if such
counterpart was an ink-signed original.
[SIGNATURE PAGE FOLLOWS]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed on the date first written above.



          SOLVAY PHARMACEUTICALS, INC.
    By:   /s/ W. A. Linscott       Name:   W. A. Linscott       Title:   V.P.
Law, Gov't + Public Affairs     

              By:   /s/ Harold H. Shlevin       Name:   Harold H. Shlevin     
Title:   President & CEO     

          JDS PHARMAECUTICALS, LLC     By:   SATOW ASSOCIATES, LLC       as its
sole member      By:   /s/ Phillip M. Satow       Name:   Phillip M. Satow     
Title:   Manager     



 

18